UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-7843 4Kids Entertainment,Inc. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 13-2691380 (I.R.S. Employer Identification No.) 53 West 23rd Street New York, New York10010 (212)758-7666 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court. Yes o No o As of August 12, 2011, the number of shares outstanding of the common stock of 4Kids Entertainment, Inc., par value $.01 per share was 13,653,824. 4Kids Entertainment,Inc. and Subsidiaries Table of Contents Page # Part I—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as ofJune 30, 2011(Unaudited) and December 31, 2010 2 Consolidated Statements of Operations (Unaudited) for the three and six months ended June 30, 2011 and 2010 3 Consolidated Statement of Changes in Equity and Comprehensive Loss for the six months ended June 30, 2011 (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 Part II—OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A Risk Factors 36 Item 6. Exhibits 38 Signatures 39 Part I – FINANCIAL INFORMATION Item 1. Financial Statements. 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2011 and DECEMBER 31, 2010 (In thousands of dollars, except share data) June 30, 2011 December 31, 2010 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Investments — Accounts receivable - net Income taxes receivable 36 30 Prepaid expenses and other current assets Current assets of discontinued operations 18 39 Total current assets Property and equipment - net Accounts receivable - noncurrent, net 59 Film and television costs - net Other assets - net (includes related party amounts of $26 and $195, respectively) Total assets $ $ LIABILITIES AND EQUITY: Liabilities not subject to compromise: Due to licensors $ $ Accounts payable and accrued expenses Current liabilities of discontinued operations Deferred revenue Total current liabilities Deferred rent Total liabilities not subject to compromise Liabilities subject to compromise — Total liabilities Commitments and contingencies (Note 12) 4Kids Entertainment, Inc. shareholders’ equity Preferred stock, $.01 par value – authorized 3,000,000 shares; none issued — — Common stock, $.01 par value - authorized 40,000,000 shares;issued 15,777,711 and 15,652,845 shares; outstanding13,653,824 and 13,528,958 shares; at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Less cost of 2,123,887 treasury shares at June 30, 2011 and December 31, 2010 ) ) Total equity of 4Kids Entertainment, Inc. shareholders Noncontrolling interests related to discontinued operations ) ) Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 2 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE AND SIX MONTHS ENDED JUNE 30, 2 (In thousands of dollars, except share data) Three Months Ended Six Months Ended June 30, June 30, Net revenues: Service revenue $ Other revenue — — — Total net revenues Costs and expenses: Selling, general and administrative Amortization of television and film costs Total costs and expenses Loss from operations ) Other income (expense): Interest income 6 88 63 Impairment of investment securities — ) — ) Loss on sale of investment securities — — ) — Total other income (expense) 6 ) ) ) Loss from continuing operations before reorganization items ) Reorganization items ) — ) — Loss from continuing operations ) Loss from discontinued operations (7 ) Net loss ) Loss attributable to noncontrolling interests, discontinued operations Net loss attributable to 4Kids Entertainment, Inc. $ ) $ ) $ ) $ ) Per share amounts: Basic and diluted (loss) income per share attributable to 4Kids Entertainment, Inc. common shareholders Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) Basic and diluted loss per share attributable to 4Kids Entertainment, Inc. common shareholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted Net loss attributable to 4Kids Entertainment, Inc.: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations (7 ) Loss attributable to noncontrolling interests, discontinued operations Net income (loss) from discontinued operations ) ) Net loss attributable to 4Kids Entertainment, Inc. $ ) $ ) $ ) $ ) See notes to consolidated financial statements. 3 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY AND COMPREHENSIVE LOSS SIX MONTHS ENDED JUNE 30, 2011 (UNAUDITED) (In thousands of dollars and shares) 4Kids Entertainment, Inc. Shareholders' Equity Common Stock Additional Accumulated Other Less Total Non-controlling Interests Related to Shares Amount Paid in Capital Accumulated Deficit Comprehensive (Loss) Income Treasury Stock Shareholders' Equity Discontinued Operations Total Equity BALANCE, DECEMBER 31, 2010 $ $ $ ) $ $ ) $ $ ) $ Issuance of common stock and stock options exercised 1 — Comprehensive loss: Net loss — — — ) — — ) ) ) Translation adjustment — 10 — 10 — 10 Total comprehensive loss — ) ) ) BALANCE, JUNE 30, 2011 $ $ $ ) $ $ ) $ $ ) $ See notes to consolidated financial statements. 4 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, 2 (In thousands of dollars) Cash flows from operating activities: Net loss $ ) $ ) Loss from discontinued operations 50 Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of television and film costs (Recovery) provision for doubtful accounts ) Impairment of investment securities — Loss on sale of investment securities — Changes in operating assets and liabilities: Accounts receivable Film and television costs ) ) Income taxes receivable (6
